Conference Call Script – [January 19th, 2010; 7:00 a.m. CST] Opening Comments Speaker: Shane Glenn SLIDE #1 Good morning and welcome to the conference call to discuss today’s exciting announcement surrounding the agreement between Stratasys and HP for the manufacture and distribution of 3D printing products worldwide. SLIDE #1.1 We would like to remind everyone that you are invited to listen to the conference call and view an accompanying slide presentation via live web cast. The web cast can be accessed within the Investor Section of the Stratasys home page, at www.Stratasys.com, or directly by clicking on the link included in our press release. A replay of the web cast with slides will be available for approximately 90 days after the event and can be accessed in the same manner as the live web cast. Please note that participation in the Q&A session that follows our prepared remarks today will only be possible telephonically. Instructions on how to ask a question will be provided at the start of the Q&A session. Representing Stratasys executive management on the conference call today is the Chairman and CEO of Stratasys, Scott Crump; the company’s CFO, Bob Gallagher; as well as Stratasys VP of Marketing, John Cobb. We will spend the first part of the call reviewing the key components of the agreement; we will then follow with a discussion of the strategic importance of the agreement; and conclude by opening up the call to questions. Forward Looking Statement SLIDE #2 Before we begin, I would like to remind everyone listening of our Forward Looking Statement. All statements herein that are not historical facts or that include such words as “expects”, “anticipates”, “projects”, “estimates”, “vision”, “planning”, “could”, “believes”, “potential”, or similar words, constitute forward-looking statements covered by the safe harbor protection of the Private Securities Litigation Reform Act of 1995.
